Renegotiation. — On September 25,1981 the court entered the following order:
This suit is one of the many Renegotiation Act cases, originally commenced before the Tax Court, that was later transferred here pursuant to the provisions of Pub. L. No. 92-41, § 3(e), 85 Stat. 98 (July 1,1971), 50 U.S.C. App. § 1218 (Supp. I, 1971). The suit seeks de novo consideration of a unilateral order of the Renegotiation Board, entered May 1, 1970, determining that plaintiff, Mancon Liquidating Corporation, had realized excessive profits of $1,500,000 from renegotiable business performed during the fiscal year ended July 31,1967.
Upon plaintiffs subsequent failure to have posted a bond (or other acceptable collateral) this court, on March 21, 1975, 206 Ct.Cl. 881, entered judgment for defendant (in aid of execution of the Board’s order) in the amount of $1,500,000, together with statutory interest thereon. Subsequently, in an order of the court issued February 3, 1978, 215 Ct.Cl. 1039, all further proceedings in the case were suspended to await the outcome of related litigation pending in another forum.
The case now comes before the court pursuant to a memorandum report of the trial judge recommending the entry of an order and judgment pursuant to a stipulation of *876the parties filed here on September 15, 1981. On the basis thereof,
it is ordered that the judgment for defendant in the amount of $1,500,000 with interest thereon from June 6, 1970, that was entered by order of the court on March 21, 1975 be, and the same hereby is, vacated.
IT IS FURTHER ORDERED AND DETERMINED:
(a) that plaintiff realized excessive profits from contracts subject to the Renegotiation Act of 1951 in the amount of $350,000 for the fiscal year ended July 31, 1967;
(b) that plaintiff is not entitled to credits for State or Federal income taxes under Section 103(f) and 105(b)(8) of the Renegotiation Act on such amount;
(c) that plaintiff shall pay to defendant three hundred fifty thousand dollars ($350,000), without any interest thereon, and judgment in such amount is hereby entered in favor of defendant.